COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-310-CV





FELICIA LINDA FITZGERALD
	APPELLANT



V.



ERNEST JOHN SPIDELL
	APPELLEE



----------



FROM THE 325TH DISTRICT COURT 
OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On September 15, 2009 and September 29, 2009, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid.  
See
 Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.



PER CURIAM



PANEL:  WALKER, MCCOY, and MEIER, JJ.



DELIVERED:
  October 22, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).